Case 1:18-Cv-09820 Document 2 Filed 10/24/18 Page 1 of 2
ClvlL COVER sHEET

The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
United States in September 1974, is required for use of the C|erk of Couit for the purpose of initiating the civil docket sheet.

JS 44C/SDNY
REV. 06/01/17

PLA|NT|FFS DEFENDANTS
RAUL GARC|A, on behalf of himse|f, FLSA Co||ective P|aintiffs and the C|ass ROT| RESTAURANTS, LLC

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER
C.K. Lee and Anne See|ig

Lee Litigation Group, PLLC
212.465.1180

ATTORNEYS (lF KNOWN)

Anjanette Cabrera, Naveen Kabir, and Stephen Stecker
Constangy, Brooks, Smith & Prophete LLP
646.341.6536

CAUSE OF ACT|ON (C|TE THE U.S. C|V|L STATUTE UNDER WH|CH YOU ARE F|L|NG AND WR|TE A BR|EF STATEMENT OF CAUSE')
(DO NOT C|TE JUR|SD|CT|ONAL STATUTES UNLESS DlVERSlTY)

Wage and Hour C|ass and Co||ective Action - FLSA, NY Labor Law, NYSHRL, NY Exec. Law, and NYCHRL

Judge Previous|y Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No-Yes[:]

if yes, was this case Vo|. |:| |nvol. |:| Dismissed. No [___\ Yes [:| |f yes, give date & Case No.
ls THls AN iNTERNAnoNAL ARsirRATloN cAsEz No Yes [:l
(PLAcE AN [x] /N oivE Box oNLw NATURE OF SU|T
ToRTs AcnoNs uNDER s'rATurEs
coNTRAcT PERsoNAL iNJuRY PERsoNAL iN.iuRY FoRFEiruRE/PENALTY BANKRuPrcY oTHER sTATuTEs
1 1357 i-iEAi_THcARE/ 75 FALSE CLA|MS
1 1 110 iNsuRANcE 1 1310A1RP1_ANE PHARMACEUT|CAL PERSONAL 1 1625 DRUG RELATED 1 1422 APPEAL [ 13
1 1 120 MARiNE 1 1315 AiRPLANE PRoDucT lNJURY/PRODUCT LlABlLlTY SE|ZURE OF PROpERTy 20 usc 150 l 1375 QUI TAM
1 1 130 MiLLER Acr i_iAeiLiTY 1 1355 PERsoNAL imuRY 21 USC 881 1 1423 vviTHDRAwAL 1 1400 sTATE
1 1 140 NEooTiAeLE 1 1 320 AssAuLT, LieEi_ 0 PRoDucr LiAeiLiTY [ ] 690 OTHER 25 usc 157 REAPPORTioNMENT
iNsTRuMENT sLANDER 1 1350 AsBEsTos PERsoNAi_ 1 1410 ANrirRusr
1 1 150 REcovERY oF 1 1330 FEDERAL iN.iuRY PRooucr 1 1430 eANKS 0 BANKiNG
ovERPAYMENT 0 EMPLoYERs' LiAeiLiTY PRoPERTY RieH'rs 1 1450 coMMeRcE
ENFoRcEMENT i_iAeiLirY 1 1450 DEPoRTATioN
oi= JupoMENT 1 1340 MARiNE PERsoNAL PRoPERrY 1 1 020 coPYRiGHTS 1 1470 RACKETEER iNFLu.
1 1 151 MEoicARE Acr 1 1 345 MARiNE PRoDucT 1 1 030 PATENT ENcED 0 coRRuPT
1 1 152 REcovERY oF LiAaiLiTY 1 1370 oTHER FRAuo _ 0RGANizArioN Acr
DEFAuLTEo 1 1350 MoroR vEHici_E 1 1571 TRuTH iN LENDiNG [ 1835 PATENT ABBREV'ATED NEW DRUG APPL'CAT'ON 1R1Co1
sTuDENT LoANs 1 1355 MoToR vEHicLE i l 340 TRADEMARK 1 1400 coNsuiviER cREDiT
1E)<cL vETERANsi PRoDucT i_iAaiLiTY sociAL secuRiTY 1 1490 cABi_E/sATELLiTE Tv
1 1 153 REcovERY oF 1 1 350 orHER PERsoNAi_
ovERPAYMENT NJ Y 1 1300 oTHER PERSONAL LAeoR 1 1051 HiA (139511) 1 1050 sEcuRiTiEs/
oi= vETi=_RAN's 1 1352 PERsoNAi. iNJuRY - PRoPERTY DAMAGE 1 1 052 Eii_AcK LuNG (9231 coMMoDiriEs/
BENEF\TS MED iviALPRAcTicE 1 1 305 PRoPERTv DAMAGE 1>¢ 710 FAiR LABoR 1 1 053 oivvc/Diww1405(gii ExcHANGE
1 1 150 sroci<Hoi_DERs PRooucT LiABii_iTY srANDARDs Acr 1 1054 SsiD TiTLE xvi
suits 1 1720 LAeoR/MGMT 1 1055 Rsi(4051g1)
1 1 190 orHER PRisoNER PEnTioNs RELAnoNs 1 1 090 orHER sTATuTORY
coNTRAcT 1 1453 ALiEN oETAiNEE 1 1 740 RAii_WAY LABOR Acr ACT|QNS
1 1 195 coNTRAcT 1 1510 iviorioNs To [ l 751 FAM\LY MED,CAL FEDERAL TAx suirs 1 1091 AoRicuLTuRAi_ Acrs
PRoDucT AcnoNs uNDER sTATurEs vAcATE sENTENcE ,_EAVE ACT (FMLA)
LiABiLiTY 20 usc 2255 1 1070 TAxEs 1u.s_ Piaintm or
1 1 195 FRANcHisE civii. RiGHTs 1 1 530 i-iAeEAs coRPus bd 790 oTHER LAeoR oerendani) 1 1893 ENleONMENrAL
1 1535 DEATH PENALTY LiTiGATioN 1 1071 iRs-Ti-iiRo PARTY MArTERS
1 1540 MANDAMus 0 orHER 1 1791 EMPL RET iNc 25 usc 7509 095 FREEDOM 01=
[ 1440 &;:F§§;XLE)R'GHTS sEcuRiTY Acr 1ERisA) l ] iNFoRMATioN Acr
REAL PROPERTY 1 1 096ARB|TRAT10N
[ ] 441 VOT'NG 'MM'GRAT'°N 1 1 099 ADMiNisTRATivE
l 1210 LAND [ 1442 EMPLOYMENT PRlsoNER civlL RiGHTs
coNDEMNATioN [ 1443 HOuSlNG/ 1 1452 NATuRALizATioN PROCEDURE ACT/REV'EW OR
1 1220 FoREci_osuRE l 1445 AA§§,§|><|~:A/:A'\?SD®|TT|ENS 1 1 550 civiL RiGHTs APPLicATioN APF'EN- OF AGENCY DEC'S|ON
1 1200 RENT LEAsE 0 1 1555 PRisoN coNDiTioN 1 1455 orHER iMMiGRArioN
EJEcTMENT DlSABlLlTlES - 1 1 550 civiL DETAiNEE AcrioNs [S}:$g §CT);'TSJ'TTEL;T'ONAL'TY OF
1 1240 ToRTs To LAND EMPLOYMENT coNDiTlONs 0F cONFlNEMENT

[ ]446 AMER|CANS WlTH
D|SAB|LIT|ES -OTHER
[ ]448 EDUCAT|ON

[ ] 245 TORT PRODUCT
L|AB|L|TY

[ ]290 ALL OTHER
REAL PROPERTY

Check if demanded in complaint:
DO YOU CLA|M THIS CASE |S RELATED TO A C|V|L CASE NOW PENDlNG lN S.D.N.Y.
AS DEF|NED BY LOCAL RULE FOR D|V|S|ON OF BUS|NESS 13?

lF SO, STATEI

 

! CHECK |F TH|S |S ACLASS ACTION
UNDER F.R.C.P. 23

 

 

 

DEMAND $ OTHER JUDGE DOCKET NUMBER

 

Check YES only if demanded in complaint

JURY DEMAND: lX| YES \:NO NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form |H-32).

Case 1:18-cv-0982O Document 2 Filed 10/24/18 Page 2 of 2

(PLACE AN x /N oNE BOX olvm onglN
m 1 Origina| 2 Removed from m 3 Remanded [:l 4 Reinstated or l:] 5 Transterred from m 6 m:g::;:i°t |:]7 ?:§;:|f:::ism°t
Proceeding State Court from Re°pened (Spec'fy D'st"ct) (Transferred) Magistrate Judge

Appei|ate
l:l a_ all parties represented Coun
|:] 8 Mu|tidistrict Litigation (Direct File)
l:| b_ At least one party

is pro se.
(PLACE AN X /N ONE BOX ONLW BAS|S OF JUR|SD|CT|ON IF DlVERSlTY, INDICATE
I:l 1 U.S. PLAlNT|FF l:l 2 U.S. DEFENDANT 3 FEDERAL QUEST|ON -4 DlVERS|TY CITIZENSHIP BELOW.

(u.s. Nor A PARTY)

ClT|ZENSH|P OF PR|NC|PAL PART|ES (FOR DlVERS|TY CASES ONLY)

(P|ace an [X] in one box for P|aintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

C|TlZEN OF TH|S STATE [>41 [ ] 1 C|TlZEN OR SUBJECT OF A [ ]3[ ]3 lNCORPORATED and PR|NC|PAL PLACE [ ]5 [)d 5
FORE|GN COUNTRY OF BUS|NESS |N ANOTHER STATE

C|TlZEN OF ANOTHER STATE [ ]2 [ ]2 lNCORPORATED or PR|NC|PAL PLACE [ ]4[ ]4 FORE|GN NAT|ON [ ]6 [ ]6

OF BUSINESS |N TH|S STATE

PLAiNTiFF(s) ADDRESS(ES) AND couNTY(iES)
Bronx County, New York

(| have been unab|e, with reasonable diligence, to ascertain P|aintiff's full address.)

DEFENDANT($) ADDRESS(ES) AND couNTY(iEs)
600 W. Fu|ton, Suite 101, Chicago, I||inois 60601

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTAT|ON lS HEREBY MADE THAT, AT THlS T|ME, | HAVE BEEN UNABLE, W|TH REASONABLE DlL|GENCEl TO ASCERTAIN
THE RES|DENCE ADDRESSES OF THE FOLLOW|NG DEFENDANTS:

COURTHOUSE ASS|GNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Loca| Ru|e for Division of Business 18, 20 or 21.

Check one: TH|S ACT|ON SHOULD BE ASS|GNED TO: m WH|TE PLA|NS MANHATTAN

DATE SlGNATURE OF ATTORNEY OF RECORD ixi]Jt/|::;TED TO PRAcTicE iN THis DisTRicT
1><1 YES (DATE ADMiTTED ivio. Sept~ Yr. 2005 )
RECE|PT # Attorney Bar Code # AC3922

Magistrate Judge is to be designated by the C|erk of the Court.

Magistrate Judge is so Designated.

Ruby J. Krajick, C|erk of Court by Deputy Clerk, DATED

UNlTED STATES DlSTRlCT COURT (NEW YORK SOUTHERN)

